Action by respondent to recover damages for personal injuries suffered by her as a consequence of the construction and maintenance of a dangerous road intersection in Queens county. The defendant constructed and maintained, without any warning signs of its existence, an abrupt rise in the roadway between a street and an intersecting avenue. The respondent, while a passenger in an automobile owned and driven by her husband, was bounced from the rear seat up against the roof of the car and suffered a compression fracture of the spine. Judgment for the respondent, in so far as appealed from, unanimously affirmed, with costs. (Voorhees v. County of Nassau, 251 App. Div. 902; Cheney v. County of Erie, 258 id. 932.) In Robbins v. Weatherwax (246 App. Div. 654) the jury’s verdict was reinstated by the Appellate Division. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.